Ogden, J.
This record was filed in this court in December, 1871, and at the same time there was filed a motion for a certiorari to bring up a perfected record. But there appears to have been no further notice taken of the cause by the plaintiffs in error, either to perfect the record or to brief the one now on file.
The suit was correctly brought against the sureties on a forfeited replevy bond, without at the same time bringing suit against the principal, who was a non-resident of the State and insolvent. The cause was submitted to the court, and a judgment was rendered for the plaintiffs for the amount of the forfeited bond, and interest to the date of judgment. There is no statement of facts accompanying the record, and consequently we are without the necessary information to decide the questions raised by most of the assignments of errors. And, discovering no error in the judgment, it is affirmed.
Affirmed.